     Case: 1:18-cv-02093 Document #: 27 Filed: 11/02/18 Page 1 of 1 PageID #:108

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

MemberSelect Insurance Company
                                        Plaintiff,
v.                                                     Case No.: 1:18−cv−02093
                                                       Honorable Charles R. Norgle Sr.
Tesla, Inc.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 2, 2018:


       MINUTE entry before the Honorable Charles R. Norgle: Status hearing held on
11/2/2018. Ruling on fully briefed motion to dismiss will be mailed within 14 days.
Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
